Citation Nr: 0840094	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-00 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for multiple sclerosis.  

2. Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1987 to December 1992.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision in September 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In February 2008, the Board remanded the claims to the RO for 
additional development.  

The claims again are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

In February 2008, the Board remanded the claims for necessary 
additional development, because there were conflicting 
medical opinions regarding the initial manifestations of 
multiple sclerosis and because the record did not contain 
sufficient medical evidence to decide the left shoulder 
disability claim.  
38 C.F.R. § 3.159.  

Subsequently, the veteran was notified by letters, dated in 
June 2008 that VA examinations would be scheduled.  
Appointments were then made for examinations to be conducted 
in July 2008.  In June 2008, the veteran called VA to cancel 
the examinations because he would be out of the country.  It 
is not clear why he was not then rescheduled for the 
examinations at a later date.  In a written statement in 
August 2008, the veteran requested that he be rescheduled for 
his VA examinations, stating that his failure to attend the 
previously scheduled examinations was beyond his control.  
The Board finds that there is good cause for the failure to 
attend the examinations and that the veteran should be 
rescheduled.  38 C.F.R. § 3.655(a).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination by a physician, who is a 
specialist in demyelinating diseases to 
include multiple sclerosis, to 
determine whether it is at least as 
likely as not that multiple sclerosis 
had its onset during service from March 
1987 to December 1992, or whether 
multiple sclerosis was manifested to a 
compensable degree within seven years 
of the veteran's December 1992 
discharge from service, that is, before 
December 1999.  The claims folder must 
be made available to the examiner for 
review.  

The term "at least as likely as 
not" does not mean "within the 
realm of possibility."  Rather, 
it means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of one conclusion as it is to find 
against the same conclusion.

In formulating the opinion, the 
examiner is asked to consider and 
comment as appropriate on the 
following:  the private medical 
records from the Baylor Medical 
Center, showing the initial 
diagnosis of multiple sclerosis in 
December 2003; the records from 
Parker College of Chiropractic, 
dated from May 1990 to August 2000 
(the entries before December 1992 
were made while the veteran was 
still on active duty); the opinion 
of S.T., M.D., expressed in 
statements dated in May 2004, 
October 2005, and December 2005; 
the conclusion of the VA examiner 
in August 2004; the opinion of 
R.W., DC, dated in March 2006; and 
the statement of the veteran's 
father, W.B., Ph.D., dated in 
March 2006.  

If multiple sclerosis was not 
manifested during service, please 
comment on whether or not multiple 
sclerosis was manifested to a 
disabling degree before December 
1999, identifying the objective 
signs of motor and sensory 
abnormality that support the 
diagnosis. 

2. Schedule the veteran for a VA 
examination by an orthopedist to 
determine whether it is at least as 
likely as not that any current left 
shoulder disability, including 
impingement syndrome, separate from 
multiple sclerosis, is related to the 
veteran's period of service from March 
1987 to December 1992, in which 
tendonitis was documented in the records 
of Parker College, dated in May 1990, and 
joint strain was documented in the 
service medical records, dated in 
December 1990.  

The examiner is also asked to comment on 
the clinical significance of the post-
service history that the veteran had a 
left shoulder dislocation, playing 
football in high school (records of 
Parker College, dated in July 28, 1993), 
which preceded service by at least three 
years, in the context of whether there is 
sufficient factual evidence to support a 
well-reasoned conclusion that the veteran 
had a pre-existing left shoulder 
disability before service.  

And, if so, did the pre-existing left 
shoulder disability permanently increase 
in severity beyond the natural 
progression of the condition during 
service, that is, a worsening of the 
underlying condition as contrasted with a 
worsening of symptoms, considering 
accepted medical principles pertaining to 
the history, manifestation, clinical 
course, and character of the pre-existing 
condition?

In formulating the opinion, the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
one conclusion as it is to find against 
the same conclusion.  

3. Upon completion of the foregoing, the 
claims should be readjudicated.  If any 
decision remains adverse to the veteran, 
then provide him with a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2008).




